Citation Nr: 1224820	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for degenerative disc disease of the back (back disability), to include as secondary to scoliosis.  

4.  Entitlement to service connection for a right leg condition, to include as secondary to scoliosis.  

5.  Entitlement to service connection for a left thigh disability, to include as secondary to scoliosis.  

6.  Entitlement to service connection for a bilateral knee disability, to include as secondary to scoliosis.  

7.  Entitlement to service connection for heart disease, to include as secondary to hypertension.  

8.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension.  

9.  Entitlement to service connection for asbestosis.  


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to May 1974.

This is a certified substitution case.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2003 rating decision.  In February 2007, the Board denied a number of issues and remanded two.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  

In a January 2008 memorandum decision, the Court vacated the Board decision with respect to eight issues, and remanded the issues to the Board for additional development, consistent with the memorandum decision.  In April 2009, the Board issued a second decision which denied the two issues that had been previously remanded (entitlement to service connection for asbestosis and for a left thigh disability).  However, the Board was subsequently informed that the Veteran had unfortunately died earlier that month (April 2009), and, as a result, the April 2009 Board decision was vacated.  

Additionally, because of the Veteran's death, the Board dismissed his appeal in May 2011, without any prejudice to the substitution of an eligible person for the purpose of processing the claim to completion.

In May 2012, the RO issued a letter indicating that the appellant had filed a claim in June 2009 requesting that she be substituted for the Veteran.  VA General Counsel did not oppose the motion.  The RO determined that the appellant was eligible, and granted her motion for substitution. 

The Board must note that in reviewing this case the Board has not only reviewed the  physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for scoliosis, hypertension, degenerative disc disease of the back, a right leg condition, a left thigh disability, a bilateral knee disability, heart disease, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2009

2.  The appellant is the surviving spouse of the Veteran, and filed her request for substitution within one year of his death. 

3.  The evidence of record does not establish that the Veteran developed any disability as a result of any in-service asbestos exposure.   


CONCLUSIONS OF LAW

1.  The criteria for substitution in the case of an ongoing appeal have been met.  38 U.S.C. § 5121A (West 2002). 

2.  Service connection for asbestosis is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Substitution

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section 5121A under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated. 

In this case, the Veteran died in April 2009 and in May 2011 the Board dismissed his pending claims.  VA received notice from the appellant in June 2009 that she was seeking substitution under Section 5121A.  In May 2012, the RO determined that the claimant is the surviving spouse of the Veteran, and was married to the Veteran for at least one year at the time of his death, and thus is a dependant eligible to seek substitution regarding his pending claim.  

The Board notes that the Veteran and the appellant were separated for a period of time, but there is no indication that they ever divorced; and a declaration of status of dependents was filed by the Veteran in March 2009 (approximately one month prior to his death) indicating that the appellant was his spouse.  As such, the Board concludes that the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In this case, prior to his death, the Veteran contended that he developed asbestosis as a result of asbestos exposure while working as a firefighter during his time on active duty in the U.S. Air Force.
 
VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases which may occur 10 to 45 years after exposure.  However, there is no specific statutory guidance with regard to asbestos-related claims, and the Secretary has not promulgated any regulations in regard to such claims.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Turning to the first question, it is unclear whether the Veteran was actually exposed to asbestos while in service.  The Veteran asserted on several occasions that he was clearly exposed while working as a firefighter in service.  However, beyond these assertions, there is no documented evidence of asbestos exposure during service.

The Board acknowledges the Veteran's belief that asbestos exposure in service caused him to develop an asbestos related disease.  To this end, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
In this regard, it is somewhat debatable whether the Veteran's assertion that he was exposed to asbestos while in service would be deemed competent, as it is unclear how he would know that there was asbestos in the firesuits he wore.  However, such a determination is ultimately irrelevant to the resolution of this claim, since the Veteran, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease (for example: he does not have the medical qualifications to diagnoses himself with asbestosis).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while he may have believed that he had an asbestos-related disability as a result of  in-service exposure to asbestos, he is not considered competent (meaning medical qualified) to diagnose, or to provide an opinion as to the etiology of, an asbestos-related disease.  Rather, such a determination requires medical expertise, which, as will be discussed below, ultimately weighs against his claim.

The evidence does show post-service asbestos exposure.  For example, in February 2002, Dr. R.H. submitted a statement that the Veteran's "work history reveals occupational exposure to various asbestos containing products from 1963 to 1997 while working as a steel worker, insulator, asbestos gasket and valve packer, plasterer, fireproofer, laborer, and shipyard worker."  The Veteran also reported a similar work history at a VA examination in February 2003.  At a VA examination in June 2008, the examiner noted the Veteran's post-service occupational history: steel worker from 1974 to 1982 as an insulator, asbestos gasket and valve packer, and plasterer; and truck driver from 1982 to 2000.

It is also noted that the Veteran settled a law suit regarding an asbestos exposure related claim with a post-service employer.  As such, it would appear that the Veteran was in fact exposed to asbestos during his professional career, although it is unclear the degree to which he was exposed either in the military or following military service.

Based on the above, in light of the fact that the Veteran served from 1971 to May 1974 (four years only), with, at best, very limited exposure to asbestos, if any at all, and in light of the fact that Veteran's "work history reveals occupational exposure to various asbestos containing products from 1963 to 1997 while working as a steel worker (post-service), insulator (post-service or pre-serivce, but not service), asbestos gasket and valve packer (post-service), plasterer (post-service or pre-service), fireproofer (very unclear that the Veteran did this type of work in service, most likely before or after service), laborer, and shipyard worker (again, work done prior to service or before service, but not during service)", the Board finds that it is more likely than not that if the Veteran was exposed to asbestos, which caused a disability, that it most likely (more than a 50% chance) came from exposure after or before service.   

In any event, even if  one discounts the finding above, the next issue to address is whether the Veteran has an asbestos exposure related disease or disability.  Here, the evidence is somewhat mixed.

In February 2000, a chest x-ray was interpreted as showing COPD, and there was a density in the left mid lung that had the appearance of a healed granuloma.  However, no specific asbestos exposure related disease was noted, and the radiologist indicated that the study was unchanged from the previous study in November 1999.

In February 2002, Dr. R.H. wrote that his B-reading of the Veteran's chest x-ray revealed bilateral interstitial fibrosis that was consistent with asbestosis, silicosis and coal workers pneumoconiosis.  He also noted that there was bilateral pleural disease that was consistent with asbestos related disease.  Based on his reading of the x-rays, Dr. R.H. felt that within a reasonable degree of medical certainty the Veteran had asbestosis and asbestos related diseases.  However, even in diagnosing the Veteran with asbestosis, Dr. R.H. did not give any indication that the asbestosis was the result of in-service asbestos exposure (as opposed to his lengthy post-service exposure that was described above). 

In March 2002, Dr. R.D. noted that the Veteran had been exposed to asbestos, and stated that diffusion testing showed that the Veteran had a mildly reduced single breath DLCO; although he allowed that when corrected for a calculated reduction in alveolar volume, it moved towards normal limits.  His conclusion was that the Veteran had moderate restrictive pulmonary impairment with suggested small airways obstruction on spirometry, and mildly reduced DLCO that was consistent with the loss of functional alveolar capillary surface areas.  He opined that if clinicoradiologic evaluation was appropriate, findings could support a diagnosis of significant asbestosis.  However, Dr. R.D. did not relate the diagnosis of any asbestos related disease to the Veteran's any in-service exposure.  

More importantly, his assessment that the Veteran could have asbestosis was made contingent on the radiologic evidence confirming such a diagnosis.

The Veteran was subsequently afforded a VA medical examination in December 2002, after which the examiner diagnosed the Veteran with asbestosis, and opined that it was likely secondary to asbestos exposure in service.  However, she provided no rationale for such a conclusion, and noted that the Veteran had declined to undergo either x-ray or pulmonary function testing as part of  the examination. 

As such, the RO returned the claims file to the examiner and requested that she reexamine the Veteran an better explain her conclusion.  In February 2003, the examiner reexamined the Veteran, and noted that the medical evidence revealed occupational exposure to various asbestos containing products from 1963 to 1997 while working as a steel worker, insulator, asbestos gasket and valve packer, plasterer, fireproofer, laborer, and shipyard worker.  The examiner opined, "therefore it is my opinion that it is not at least as likely as not that his present asbestosis is due to military service."  

However, once again, it does not appear that the examiner conducted any independent testing of the Veteran such as obtaining x-rays or a CT scan to verify the assessment of asbestosis that was rendered by Dr. R.H.

Given the uncertainty of the medical opinions, the Board ordered that the Veteran be afforded a new medical examination in its February 2007 remand.

In June 2008, the Veteran was afforded a new VA medical examination.  The examiner noted the Veteran's post-service occupational history: steel worker from 1974 to 1982 as an insulator, asbestos gasket and valve packer, and plasterer; and truck driver from 1982 to 2000.  The Veteran denied any chronic cough, and denied having ever been diagnosed with asthma.  The examiner noted that the Veteran had been diagnosed with chronic obstructive pulmonary disease (COPD) due to smoking, but he had no chronic treatment with inhalers, nebulizers, or oxygen, and was on no respiratory medications.  Upon physical examination, the Veteran's lungs were clear to auscultation, both anterior and posterior, with no rales, rhonchi or wheezes.  

The examiner diagnosed chronic obstructive pulmonary disease, chronic tobacco abuse, light chain disease, and mild restrictive ventilatory impairment with normal DLCO.  However, the examiner opined that there was no asbestos-related disease present, stating that it is not at least as likely as not that service asbestos exposure as a fire protection specialist from February 1971 to May 1974 contributed to any current asbestosis, as there is none.  

The examiner continued, "additionally, the Veteran's occupational history of working as a steel worker from 1974 through 1982 at which time he reported working with asbestos as an insulator and asbestos gasket and valve packer and plasterer has also not contributed to asbestos-related disease as there is no evidence of any asbestos related disease especially with the normal DLCO."  

The examiner explained that  "the literature documents that the earliest physiologic abnormalities detected in asbestos-exposed patients are reductions in the DLCO and pulmonary compliance and the presence of exertional hypoxemia."  Conversely, in this case, the Veteran had demonstrated a normal DLCO on pulmonary function testing that was completed in conjunction with the examination.  It is noted that in providing this opinion, the examiner interviewed the Veteran and reviewed his claims file.  The Board notes that Dr. R.D. had noted a "mildly reduced" DLCO, but even then he conceded that when corrected for a calculated reduction in alveolar volume, it moved towards normal limits.

The examiner took note of the Veteran's employment history both during and post-service.  It was also noted that a chest x-ray in May 2008 revealed no pleural effusion, and more importantly, a CT scan in April 2008 showed no pleural effusions.

The critical issue in this case is whether the Veteran actually had asbestosis, or any asbestos exposure related disease, during the course of his appeal.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In this case, the private opinion of Dr. R.H. was based primarily on the interpretation of chest x-rays (and Dr. R.D.'s opinion was made contingent on corroboration by radiologic evidence).  Conversely, the most recent VA examiner's opinion was based not just on x-rays, but also on the interpretation of a CT scan and a pulmonary function test, highly objective and detailed examination devices.   

As an initial point, the Board finds that a CT scan provides a better, higher resolution image of the lungs than do x-rays.  As such, the results that are gleaned from a CT scan are considered to be more probative than are x-ray results, given that the qualifications of those interpreting the radiological evidence is comparable; and in this case no evidence is of record that questions the qualifications of any of the medical professionals who have interpreted the radiological evidence of the Veteran.

As such, the Board accepts all of the radiological evidence as competent and credible, but the Board must determine what evidence is the most probative, as the interpretation of the single set x-rays suggested the presence of pulmonary asbestosis, whereas x-rays both before and after were not found to show asbestosis and a subsequent CT scan revealed no findings that would support pulmonary asbestosis.

Simply stated, the Board finds that the best objective evidence in this case provides evidence against the claim that the Veteran had asbestosis, notwithstanding any evidence that support this claim.  Because a CT scan is considered to provide a more accurate image of the lungs than do x-rays, the Board will assign greater weight to the interpretation of the CT scans which did not show any evidence of pulmonary asbestosis, than to the interpretations of the single set of x-rays which were found to suggest asbestosis. 

Moreover, such a conclusion is supported by the DLCO component of the pulmonary function test which the examiner explained in 2008 would be expected to be decreased if an asbestos exposure related disease was present.  Yet, the DLCO that was calculated in 2008 was normal.  Even when Dr. R.D. found that the Veteran's single breath DLCO was mildly reduced, he allowed that when corrected for a calculated reduction in alveolar volume, it moved toward normal limits.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

The Board is aware of, and has closely considered, the April 2009 argument by the Veteran's representative that the diagnosis by Dr. R.H. established the presence of asbestosis.  However, the Board disagrees with such a conclusion.  The Board recognizes that the early evidence suggested that the Veteran had pulmonary asbestosis which would be considered to be a disability for VA purposes.  However, later, more probative imaging (that was corroborated by pulmonary function testing) refuted the suggestion that the Veteran actually had pulmonary asbestosis, as the CT scan showed no evidence of pulmonary asbestosis.  

The Board does not believe that the Veteran had pulmonary asbestosis, a disability, during part of the appeal period, which later improved and resolved; as there is no suggestion that asbestosis would ever actually improve.  Rather, the better images produced by the CT scan clarified that at no time did the Veteran have pulmonary asbestosis during the course of his appeal.

Simply stated, the best evidence in this case, notwithstanding the Veteran's apparent (alleged) extensive asbestosis exposure following service, if that the Veteran never had asbestosis.  The best medical evidence supports this conclusion.   
 
In addition to failing to show the presence of asbestosis, the weight of evidence in this case also fails to support the conclusion that the Veteran had any lung disability as a result of asbestos exposure.  

It is true that the CT scan did show a pulmonary nodule; however, there is no indication, aside from a statement by the Veteran's representative in April 2009, to suggest that the nodule is the result of asbestos exposure; and the representative is not considered to be medically qualified to make such an association.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, it is not actually clear that the nodule is considered a "disease" or "disability" for VA purposes, as it was found to be stable on several occasions and there was no indication that it caused any problems.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
The Board is also aware that Veteran was diagnosed with COPD, a lung disability, but his COPD was consistently related to his tobacco use/abuse and not to asbestos exposure.  For example, in the 2008 VA examination, it was noted that the COPD was secondary to tobacco use, and is therefore precluded from service connection.  See 38 C.F.R. § 3.300.   

To the extent that the Veteran did have a lung disability, it is noted that a chest x-ray at separation was normal, and the Veteran did not allege experiencing any lung problems either in service or for a number of years thereafter.  Furthermore, no medical opinion of record has even suggested that the Veteran has a lung disability that either began during or was otherwise caused by his military service.  To the extent that the Veteran or appellant believed that the Veteran had a lung disability as a result of his military service (beyond pulmonary asbestosis), they lack the medical training and expertise to provide a complex medical opinion as to the etiology of a lung disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, to the extent the Veteran/appellant disagreed/disagree with the denial of service connection they are not considered competent (meaning medical qualified) to address the etiology of any lung disability.
  
Thus, the Veteran's claim for service connection based on asbestos exposure fails as the evidence does not show current disability that is related to asbestos exposure.

Furthermore, even if it were concluded that the Veteran did have an asbestos exposure related disease or disability, the fact remains that the evidence would still be against a conclusion that in-service asbestos exposure caused any such disability.  A review of the various medical opinions finds that only one medical opinion of record, provided by the VA examiner in December 2002, actually suggested that it was at least as likely as not that the Veteran had asbestosis as a result of in-service asbestos exposure.  However, she actually reconsidered that opinion several months later and wound up concluding that asbestosis was not in fact caused by the Veteran's military service.  The February 2002 opinion by Dr. R.H., which diagnosed the Veteran with asbestosis did not even mention the Veteran's military service.  Rather, he stated that the Veteran had asbestos exposure from 1963-1997 (a period of approximately 34 years during which time the Veteran was in the service for only three to four years).  He listed a number of professions in which the Veteran was exposed to asbestos, but failed to list firefighter (the Veteran's in-service MOS).  As such, no medical opinion has actually related asbestosis to any in-service exposure the Veteran might have had.

The Veteran's service personnel records confirm that he served as a firefighter and a fire protection specialist.  However, there is no presumption of asbestos exposure solely from service as a firefighter.  Dyment v. West, 13 Vet. App. 141, 145 (1999).  Rather, VA is charged with developing the record; ascertaining whether there is evidence of exposure before, during, or after service; and determining whether the disease is related to the putative exposure.  

Here, the Veteran asserted that he was exposed to asbestos as a firefighter during his three or four years of service.  However, following service, he reported worked for approximately eight years from 1974-1982 as a steel worker where he served as an insulator, asbestos gasket and valve packer, and plasterer.  This is taken as evidence that the Veteran's post-service asbestos exposure was more substantial than was any in-service exposure he might have experienced as it was of more than twice the time he spent in service, and one of his post-service responsibilities even involved working with asbestos.  

As such, the Board finds that the weight of evidence does not establish that the Veteran has an asbestos exposure related disease or disability, and that even if he did that it was not the result of service.  Similarly, no lung disability has been directly linked to the Veteran's military service by competent evidence.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied on two independent bases, either one providing a basis to deny this claim.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, he was provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

With regard to claims for substitution, it is generally assumed that all 38 C.F.R.  part 3 regulations that would have been applicable to the Veteran had he not died would be applicable to the substitute under the proposed regulations.  As such, VA would only be obligated to send a substitute notice under 38 CFR 3.159(b) if the
required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  As described above, VA's duty to notify the Veteran was satisfied prior to his death, and therefore no additional notification is due the appellant. 
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have service personnel records, service treatment records, and Social Security Administration (SSA) records.  The Veteran was also  offered the opportunity to testify at a hearing before the Board, but he declined.

Several VA examinations (the reports of which have been associated with the claims file) were also provided addressing the asbestos claim.  The Board finds that the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate the claim.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.
 


ORDER

The appellant is substituted for the Veteran for the purposes of processing his appeal.

Service connection for asbestosis is denied.  


REMAND

In January 2008, the Court issued a memorandum decision addressing the Veteran's claims for scoliosis, hypertension, degenerative disc disease of the back, a right leg condition, a bilateral knee condition, a left thigh disability, sleep apnea, and heart disease.  The Board notes that the Court did not actually have jurisdiction over the left thigh disability claim, as the Board had remanded the issue and therefore it was not ripe for appeal.  However, given the fact that the Court suggested that additional development might be needed with regard to that issue, and because the April 2009 Board decision (which had denied that claim) was vacated, the Board will include the left thigh issue in the remand in an effort to avoid any future litigation on this issue.  

With regard to the claim for service connection for scoliosis, the Court found that VA had erred by not providing a VA examination in light of the fact that the Veteran's chiropractor had stated that his scoliosis could have been aggravated by basic training.  The Court added that the claims for degenerative disc disease of the back, a right leg condition, a bilateral knee condition, and a left thigh disability, which had all been claimed as secondary to the scoliosis, were inextricably intertwined, and should also be remanded for further consideration.

In this regard, the Board notes that a review of the chiropractor's letter does not show that the chiropractor actually stated that the Veteran's time in basic training may have aggravated his scoliosis.  In fact, the chiropractor does not use the word aggravate at all.  Rather, the chiropractor wrote in October 2003 that he had first seen the Veteran in his office in July 1999 at which time x-rays showed convex scoliosis of the lumbar spine.  The chiropractor indicated that the Veteran was probably born with such a condition; and after the Veteran reportedly informed him that while in basic training he experienced groin, hip, and knee pain, the chiropractor stated that this report could very well be consistent with a curvature of the spine and its side effects.  

However, the chiropractor did not specifically assert that the Veteran's spine was aggravated by his military service, or that the side effects of scoliosis had been made worse by the Veteran's time in basic training, and, if so, that the effects had made the scoliosis permanently worse.  Overall, in fact, the Board would find that this mediacal opinon provides limted evidence against the claims, not in favor. 

Nevertheless, the Veteran's service treatment records do confirm his report that he presented for treatment on several occasions in service with complaints of pain in the left hip and groin.  He also complained of muscle spasms in the upper thoracic spine in 1971, following some sports activity.  The medical officer noted minimal spasms and diagnosed the Veteran worth a muscle strain.  The Veteran argued that these symptoms constituted the onset of lower extremity disabilities.  

As such, a remand is necessary to obtain the requisite medical opinion.

With regard to the Veteran's claim for hypertension, the Court also found that an additional examination was necessary.  Here, the Veteran was provided with a VA examination in December 2002 at which time a VA examiner had suggested that his hypertension might have begun during service.  However, because the examiner had not provided any rationale for her conclusion, the RO sought clarification of the examiner's statement.  After weighing several additional facts, which the RO had asked the examiner to address, the examiner concluded that it was less likely than not that the Veteran's hypertension was due to his military service.  The Court found that the examiner had not given any explanation for her reversal of opinion and had essentially accepted the RO's theory.  As such, the Court found that the examination was inadequate, citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate). 

The Court added that the claims for conditions that had been claimed as secondary to the hypertension, namely sleep apnea and heart disease, were inextricably intertwined and therefore should be remanded as well.  The Board will not address the basis for this finding.  

Given the Court's directive, a remand is necessary to obtain a medical opinion as to the etiology of the Veteran's hypertension and the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate VA examiner, and request that the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  In doing so, the examiner should consider the Veteran's service treatment records, including his enlistment physical at which his blood pressure was 110/70; a May 6, 1974 treatment record, describing complaints of headaches and eye problems, and showing a blood pressure reading of 130/95; the Veteran's separation physical a week later, on May 14, 1974, at which his blood pressure was 100/80; and his medical history survey completed in conjunction with his separation physical in which he specifically denied having ever been treated for high blood pressure.  The examiner should also address the VA examination report from December 2002 and the February 2003 addendum opinion.  A complete rationale should be provided for any opinion expressed.

If (and only if) the examiner concludes that the Veteran's hypertension either began during or was otherwise caused by his military service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that:

a)  the Veteran's sleep apnea was either caused or aggravated by his hypertension.
 
b)  the Veteran's heart disease was either caused or aggravated by his hypertension.

For the purpose of this opinion, the examiner is instructed that "aggravation" means that a disability which existed independently of the Veteran's hypertension was made permanently worse by the hypertension, and that such worsening was beyond the natural progression of the condition. 

2.  Provide the Veteran's claims file to an appropriate VA examiner, and request that the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's scoliosis began during, was caused by, or was aggravated by (meaning both that the scoliosis was rendered permanently worse and that the worsening was beyond the natural progression of such a disability) his military service.  A complete rationale should be provided for any opinion expressed.

If the examiner concludes that the Veteran's scoliosis was either caused or aggravated by his military service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that:

a)  degenerative disc disease of the Veteran's back was either caused or aggravated by his scoliosis;
 
b)  a right leg disability was either caused or aggravated by his scoliosis;

c)  a disability impacting either knee was either caused or aggravated by his scoliosis; and

d)  a left thigh disability was either caused or aggravated by his scoliosis.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a lower extremity disability (of the hips, thighs, knees and/or legs) either began during or was otherwise caused by the Veteran's military service.  In so doing, the examiner is asked to address the relevance, if any, of the multiple service treatment records describing groin and leg pain and the negative x-ray findings.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


